DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informality:
 	Claim 1, line 15, “an behavior-counseling algorithm” should be written as “a behavior-counseling algorithm.”  
 	Claim 3, line 6, “an behavior score” should be written as “a behavior score.”
 	Claim 8, the adjectives “finger wearable,” “wrist-wearable,” “chest-wearable” or “head-wearable” should each be followed by the word “device,” or some other suitable noun;
 	Claim 8, the space between “head-“ and “wearable” should be deleted.   	Appropriate corrections are required.
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claim 1 recites a variety of operations involving generating behaviors, scoring behaviors, filtering behaviors, performing iterative processes, training and using algorithms, and scoring behaviors. However, Examiner believes that the specification and claims does not sufficiently explain to a person of ordinary skill in the art how an embodiment of the claimed invention can be implemented.  The specification does not appear to describe the above operations at a level of detail that enables the operations.  For example, the only paragraph that appears to somewhat address the concept of an algorithm in a way that is similar to what is described in the claims is found on page 7, lines 3-14 of the specification.  However, this paragraph is largely limited to saying that algorithms can be used to enhance signal processing and remove noise; that machine learning can be used; and that a heart active system can be identified via pattern recognition and a filter method.  The paragraph, however, does not appear to address training, scoring or filtering using behaviors as described in the claim.  Thus, the support and explanation for the above claim operation appears to be largely limited to the claims themselves.  Both the claims and the specification do not explain concretely how the claim operations are to be implemented. For example, the claims do not indicate how the filtering can be performed on behaviors, how training, scoring and benchmarking are performed on behaviors, how the claimed algorithms are implemented, what behaviors mean in the above contexts, how all of the above is performed e.g., on a computer or by some other mechanism, and how it is associated with the bio-electronic sensor and sound sensor, etc.  
Claims 2-9 are rejected for failing to cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following terms lack antecedent basis:
 	“the circle of behavior” – claim 1.
The preamble of claim 1 recites “A method ….  comprising, by one or more computing devices.”  It is unclear what it means for a method to comprise elements “by one or more computing devices.”  For the purpose of examination, Examiner assumes this phrase means that the methods are performed, at least in part, by one or more computing devices.
Claim 1 recites the phrase, “socially responsible habits.” The scope of the phrase is unclear, because what is or is not “socially responsible” is a matter of opinion.  That is, what falls under “socially responsible habits” may vary from person to person.  For the purpose of examination, Examiner interprets the phrase to mean any action or habit that could be seen as proper by anyone.  
Claim 4 recites the phrase, “wherein the first threshold score is greater than 90% of the scores of the behaviors in the second set of behaviors.”  It unclear whether this means that the first threshold score must be higher than each of the individual scores for greater than 90% of the 
Claim 8 recites the term, “wherein training through the bio-electronic sensor includes ...”  However this “training” lacks antecedent basis and is disconnected from the rest of parent claim 1.  Thus, it is unclear what connection such “training” has to the rest of the method claim, if any.  For the purpose of examination, Examiner interprets “training” to refer to any training related to or helped in any way by the bio-electronic sensor.  
 Claim 9 recites the phrase “when conducting social gaming multimedia devices.”  It is unclear what it means to conduct devices.  For the purpose of examination, Examiner interprets the phrase to mean “when using social gaming multimedia devices.”
Claims 2-9 are rejected for failing to cure the deficiencies of their respective parent claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claim 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8,843,427) in view of Tijerina (US 2016/0191511). 

 	Regarding claim 1, Lin teaches a method for monitoring energy data of a person in an online network activity using a mobile phone comprising, by one or more computing devices:

 	generating a second set of behaviors from the first set of behaviors by applying a first filtering criteria to the first set of behaviors (Fig. 4, col. 6, lines 18-34; Fig. 3, col. 5, lines 39-48, the client can upload training data to the server system; it can upload data incrementally rather than all at once, or may upload only so much until a threshold volume is received, which naturally involves effectively filtering from a larger set of data to a smaller set of data; also, inherently, the client device is filtering data in the sense that it stores a much larger set of data, and is uploading only a selected portion of that data; col. 4, lines 11-32, the client may periodically upload data in multiple batches e.g., initial training data separate from new training data; thus, put another way, if a client for example uploads only two batches and waits until later to upload a third batch, this is a form of filtering i.e., the third batch is selectively not uploaded together with the others; see also col. 6, lines 31-34, the client may only upload training data that complies with a particular definition);
 	scoring each behavior in the second set of behaviors based on the socially responsible habits associated with each behavior (col. 12, line 58 to col. 13, line 15, a number of appearances of a feature in a training data set is determined i.e., “scoring each behavior”; naturally, this process can be repeated for multiple training sets e.g., see col. 7, lines 47-59; only if the number of appearances for a set exceeds a threshold will it be applied through a particular filter; each training data set is based on input provided through a client and/or user; for example, as noted in 
 	generating a training set of behaviors from the second set of behaviors by selecting each behavior from the second set of behaviors having a score greater than a first threshold score, (col. 12, line 58 to col. 13, line 15, a number of appearances of a feature in a training data set is determined i.e., “scoring each behavior”; naturally, this process can be repeated for multiple training sets; only if the number of appearances for a set exceeds a threshold it will it be applied through a filter),
 	each behavior in the training set being associated with a first positive signal (col. 12, line 58 to col. 13, line 15, each of the training sets are evaluated based on a frequency of appearances of a feature i.e., “first positive signal”); and
 	determining an behavior-counseling algorithm for the first positive signal (Fig. 5, col. 12, line 37 to col. 13, line 15; col. 15, line 8 to col. 16, line 4; Fig. 6, as noted in Fig. 6, Lin describes an algorithm/process for training multiple models using multiple training data sets using multiple filters; in part such an overarching algorithm/process relates to the above frequency of appearances i.e., “first positive signal”), 
 	the behavior-counseling algorithm being determined through an iterative training process performed one or more times (col. 7, lines 13-24; 47-59, the models can receive multiple sets of training data, through which the models can be trained and retrained), each iteration of the iterative training process comprising:
 	training an initial behavior-counseling algorithm based on the socially responsible habits associated with the behaviors in the training set of behaviors (col. 14, lines 54-58, the training data is used to train models; the training data is based on user input i.e., socially responsible 
 	accessing a third set of behaviors associated with the circle of behavior (col. 12, line 58 to col. 13, line 15, training data sets can be processed and evaluated; the various training data sets are obtained based on the actions/input from multiple users and clients e.g., see col. 4, line 64 to col. 5, line 6; this group of clients or grouping of inputs/actions can be considered to be a circle/group of behavior; col. 7, lines 13-24; 47-59, the models of the Lin algorithm/process can receive multiple sets of training data, through which the models in the algorithm/process can be trained and retrained);
 	benchmarking, using the initial behavior-counseling algorithm, each behavior in the third set of behaviors based on an analysis of the socially responsible habits associated with each behavior (col. 12, line 58 to col. 13, line 15, the algorithm/process of Lin involves assessing each training set based on the frequency of an appearance of features i.e., benchmarking; this is based on analyzing training data sets, which are generated by user actions/input i.e., “socially responsible habits), 
 	one or more of the behaviors in the third set of behaviors being benchmarked with the first positive signal (col. 12, line 58 to col. 13, line 15, the algorithm/process of Lin involves assessing each training set based on the frequency of an appearance of features i.e., “first positive signal”);
 	training a revised behavior-counseling algorithm based on the socially responsible habits associated with the behaviors in the third set of behaviors having the first positive signal (col. 7, 
 	accessing a fourth set of behaviors associated with the circle of behavior, the fourth set of behaviors being generated by applying a second filtering criteria to a fifth set of behaviors associated with the circle of behavior (Fig. 4, col. 6, lines 18-34; Fig. 3, col. 5, lines 39-48, the client can upload training data to the server system; it can upload data incrementally rather than all at once, or may upload only so much until a threshold volume is received, which naturally involves effectively filtering from a larger set of data to a smaller set of data; also, inherently, the client device is filtering data in the sense that it stores a much larger set of data, and is uploading only a selected portion of that data; col. 4, lines 11-32, the client may periodically upload data in multiple batches e.g., initial training data separate from new training data; thus, put another way, if a client for example uploads only two batches and waits until later to upload a third batch, this is a form of filtering i.e., the third batch is selectively not uploaded together with the others; see also col. 6, lines 31-34, the client may only upload training data that complies with a particular definition; note that if the above criteria are applied multiple times at different times, these can be considered to be “first” and “second criteria”);
 	benchmarking, using the revised behavior-counseling algorithm, each behavior in the fourth set of behaviors based on an analysis of the socially responsible habits associated with each behavior, one or more behaviors in the fourth set of behaviors being benchmarked with the 
 	generating a sixth set of behaviors from the fourth set of behaviors by selecting each behavior from the fourth set of behaviors having a score greater than a second threshold score (col. 12, line 58 to col. 13, line 15, a number of appearances of a feature in a training data set is determined i.e., “scoring each behavior”; naturally, this process can be repeated for multiple training sets; only if the number of appearances for a set exceeds a threshold it will it be applied through a filter),
 	each behavior in the sixth set of behaviors being associated with the first positive signal (col. 12, line 58 to col. 13, line 15, each of the training sets are evaluated based on a frequency of appearances of a feature i.e., “first positive signal”),   	wherein the sixth set of behaviors is to be used as the training set in a next iteration of the iterative training process (col. 6, lines 10-17; col. 7, lines 13-25, which describes retraining a model using additional sets of training data).
 	However, Lin does not expressly disclose accessing energy associated with a first set of behaviors through a bio-electronic sensor and sound sensor.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated accessing energy associated with a first set of behaviors through a bio-electronic sensor and sound sensor as suggested in Tijerina into Lin because Lin and Tijerina pertain to analogous fields of technology.  Lin pertains to a system where a user is accessing an online service and providing input e.g., online forums or an online e-commerce application e.g., see Lin col. 12, lines 47-52; col. 6, lines 35-54.  Tijerina describes tools for accessing online services and providing input to the service e.g., a wearable device and an audio input device.  It would be desirable to incorporate these features into Lin so that a user could provide input in a variety of ways and use a wearable device to obtain access to an application e.g., see Tijerina [0017, 0004, 0090].  



 	Regarding claim 5, the combination of Lin and Tijerina teaches the invention as claimed in claim 1.  The combination of Lin and Tijerina also teaches 
 	  wherein benchmarking each behavior in the third set of behaviors comprises comparing the socially responsible habits associated with an behavior in the third set to features associated with the initial behavior-counseling algorithm to determine whether the behavior is benchmarked with the first positive signal (Lin col. 12, line 58 to col. 13, line 15, the system finds appearances of a feature e.g., text, in a training data set i.e., benchmarking with the first positive signal; this naturally involves comparing the text of the training data, which was the result of input by a user i.e., “socially responsible habits” to the feature i.e., “features associated with the initial behavior-counseling algorithm”).

 	Regarding claim 6, the combination of Lin and Tijerina teaches the invention as claimed in claim 1.  The combination of Lin and Tijerina also teaches 
 	wherein benchmarking each behavior in the fourth set of behaviors comprises comparing the socially responsible habits associated with an behavior in the fourth set to features associated with the revised behavior-counseling algorithm to determine whether the behavior is benchmarked with the first positive signal (Lin col. 12, line 58 to col. 13, line 15, the system finds appearances of a feature e.g., text, in a training data set i.e., benchmarking with the first positive signal; this naturally involves comparing the text of the training data, which was the result of input by a user i.e., “socially responsible habits” to the feature i.e., “features associated with the initial behavior-counseling algorithm”).
 	
 	Regarding claim 7, the combination of Lin and Tijerina teaches the invention as claimed in claim 1.  The combination of Lin and Tijerina also teaches 
 	wherein training the initial behavior-counseling algorithm is further based on the revised behavior-counseling algorithm trained in a prior iteration of the iterative training process (Lin col. 7, lines 13-24; 47-59, the models of the Lin algorithm/process can receive multiple sets of training data, through which the models in the algorithm/process can be trained and retrained; thus, consider a first phase of training, which helps train a first version of the Lin algorithm/process i.e., “behavior-counseling algorithm”; then, there is additional training to train a second version of this algorithm/process i.e., “a revised behavior-algorithm process”; and then there is additional training to further train a third version of this algorithm/process i.e., “the initial behavior-counseling algorithm”; this third version may be considered to be “initial” 

 	Regarding claim 8, the combination of Lin and Tijerina teaches the invention as claimed in claim 1.  The combination of Lin and Tijerina also teaches wherein training through the bio-electronic sensor includes a finger wearable, ring, hand wear, ear-bud, wrist-wearable, chest-wearable, or head- wearable (Tijerina Figs 3D, 3E, [0062, 0064] describe finger/ring and head wearable devices).

 	Regarding claim 9, the combination of Lin and Tijerina teaches the invention as claimed in claim 1.  The combination of Lin and Tijerina also teaches wherein accessing the energy associated with the first, second, and third set of behaviors is done through the bio-electronic sensor and the sound sensor to better assess the energy situation of the person when conducting social gaming multimedia devices (Lin [0017, 0004, 0090], Lin describes devices that can detect energy related to audio or biological signals from a user; the phrase “to better assess the energy situation of the person when conducting social gaming multimedia devices” is an intended use and lacks patentable weight; for example, if a user wished, he could detect audio and biological signals of the user for almost any purpose under any condition i.e., he could unlock access to an online service with the wearable device and use voice input to express/assess the user’s energy levels while playing a game on a social network; this would not necessarily affect the makeup or usage of those devices). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Tijerina, as applied in claim 1, and further in view of Laks (US 2016/0350675).

 	Regarding claim 2, the combination of Lin and Tijerina teaches the invention as claimed in claim 1.  However, the combination of Lin and Tijerina does not expressly disclose accessing a circle of behavior comprising a plurality of nodes and a plurality of edges connecting the nodes, each node corresponding to an behavior associated with the circle of behavior.
 	In the same field of endeavor, Laks teaches 
  	accessing a circle of behavior comprising a plurality of nodes and a plurality of edges connecting the nodes ([0075, 0079], Laks describes a social network, in which the social network can be represented by a data structure with nodes and edges; the nodes can represent for example users, content items, activities, etc.), 
 	each node corresponding to an behavior associated with the circle of behavior ([0079], the nodes can correspond to behaviors such as activities, groups, content items, users who can perform actions and provide input, etc.).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated accessing a circle of behavior comprising a plurality of nodes and a plurality of edges connecting the nodes, each node corresponding to an behavior associated with the circle of behavior as suggested in Laks into Lin and Tijerina because Lin and Laks pertain to analogous fields of technology.  Lin pertains to a system for client devices to access an online service where users can communicate e.g., using online forums.  See Lin col. 12, lines 47-52; col. 6, lines 35-54.  Lin also relates to a system for .   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Tijerina, as applied in claim 1, and further in view of Jacobi (US 7,113,917).

 	Regarding claim 3, the combination of Lin and Tijerina teaches the invention as claimed in claim 1.  However, the combination of Lin and Tijerina does not expressly disclose determining, for each behavior in the second set of behaviors, a score for each socially responsible habit associated with the behavior; and combining, for each behavior in the second set of behaviors, the scores for the socially responsible habits to produce an behavior score.
 	In the same field of endeavor, Jacobi teaches 
 	determining, for each behavior in the second set of behaviors, a score for each socially responsible habit associated with the behavior (col. 12, lines 25-40, Table 1 indicates that when counting a total number of items across many discrete data elements, a known approach is to implement a loop, where the loop examines one data element at a time, and if the item is found in the data element, it increments a total number variable by a value e.g., one, then proceeds to the next data element; effectively, this is assigning a score or value of 1 to each data element that has the item and summing the values; note that Lin teaches counting the total number of 
 	combining, for each behavior in the second set of behaviors, the scores for the socially responsible habits to produce an behavior score (col. 12, lines 25-40, to calculate a total score, you combine the incremental values)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated determining, for each behavior in the second set of behaviors, a score for each socially responsible habit associated with the behavior; and combining, for each behavior in the second set of behaviors, the scores for the socially responsible habits to produce an behavior score as suggested in Jacobi into Lin and Tijerina, because Lin and Jacobi pertain to analogous fields of technology.  In both Lin and Jacobi, a system is counting a number of features found among multiple data elements.  Jacobi teaches that a way of performing such counting is to, for each found feature, to increment a variable representing the total number with a suitable value.  It would be desirable to incorporate this feature into Li to enable the counting of appearances of a feature in training data, as described in Li e.g., see Jacobi col. 12, lines 25-40.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Agrafioti (US 2015/0028996) teaches using a biometric device and voice input to authenticate a user for accessing a service e.g., see Agrafioti Abstract, [0091].
 	Kulkarni (US 2019/0094966) teaches utilizing a biosensor and audio data to train a machine language engine e.g., see Kulkarni [0045]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143